Exhibit 10.23

Annex to the Phillips 66

Nonqualified Deferred Compensation Arrangements

Preamble.

Phillips 66 was a subsidiary of ConocoPhillips (“COP”) prior to the Distribution
defined in the Employee Matters Agreement by and between ConocoPhillips and
Phillips 66 (the “Distribution”). As a result of the Distribution, COP
distributed its interest in Phillips 66 to its shareholders.

As of the Effective Time defined in the Employee Matters Agreement by and
between ConocoPhillips and Phillips 66 (the “Effective Time”), pursuant to an
agreement between Phillips 66 and COP that was conditioned on the Distribution
occurring, the liabilities for certain participants’ benefits under the
nonqualified plans of COP, including amounts grandfathered from Code section
409A (i.e., amounts deferred and vested prior to January 1, 2005), were
transferred to the Company and to respective mirror plans established by the
Company. This Annex applies to all such plans established by the Company or any
other member of Phillips 66 controlled group, as well as such other arrangements
as described below.

Phillips 66 is a Delaware corporation which has publicly traded stock. Phillips
66, while having its headquarters and substantial operations, assets, and
employees in the United States, operates through numerous subsidiaries
throughout the world, some of which have, or have had, services performed by
directors, officers, employees, and independent contractor personnel. In some
instances, compensation for services performed may include nonqualified deferred
compensation plans as that term is defined in section 409A of the Internal
Revenue Code and the regulations issued thereunder. The purpose of this Annex is
to add certain provisions to any nonqualified deferred compensation plan to
which section 409A applies so as to make such plan compliant with the provisions
of the law. In the event that the provisions herein conflict with provisions in
a written plan document governing a particular arrangement to which section 409A
applies, the provisions herein shall apply, but only to the extent necessary to
comply with section 409A. Even in situations where an arrangement is unwritten,
the provisions herein shall apply. Likewise, in situations where an arrangement
generally falls outside of the scope of section 409A, but due to particular
circumstances or conditions the arrangement becomes subject to section 409A, the
provisions herein shall apply, but only to the extent necessary to comply with
section 409A. The provisions herein shall not apply to any arrangements that
existed prior to the effective dates of section 409A and were grandfathered
under section 409A so that the provisions of section 409A do not apply to such
arrangements; provided, however, that in the event such an arrangement becomes
subject to section 409A, for instance, through a material amendment (as that
term is used in the regulations), then the provisions herein shall apply to such
arrangement, but only to the extent necessary to comply with section 409A. The
provisions herein shall apply only to nonqualified deferred compensation
arrangements maintained or sponsored by Phillips 66 or any member of its
controlled group (as hereinafter defined).

 

1



--------------------------------------------------------------------------------

Section 1. Definitions.

Unless otherwise specified in a particular document relating to an NQDC
Arrangement, the following definitions will apply (1) to all NQDC Arrangements
under which benefits are earned or vested on or after January 1, 2005, and
(2) to any other NQDC Arrangement to which there has been a “material
modification” (as that term is used in section 409A of the Code and regulations
thereunder) on or after October 3, 2004.

 

  (a) “Affiliated Company” shall mean any corporation or other entity that is
not a Subsidiary but that would be treated as a single employer with Phillips
66, under section 414(b) or (c) of the Code if, in making this determination, in
applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and for purposes of determining trades or businesses (whether or not
incorporated) under common control under regulation section 1.414(c)-2 for
purposes of section 414(c) of the Code, the language “at least 50%” were used.

 

  (b) “Affiliated Group” shall mean Phillips 66, its Subsidiaries, and its
Affiliated Companies.

 

  (c) “Board” shall mean the Board of Directors of Phillips 66.

 

  (d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (e) “Company” shall mean Phillips 66 Company, a Delaware corporation, which is
a Subsidiary of Phillips 66.

 

  (f) “Consultant” shall mean Independent Contractor.

 

  (g) “Controlled Group” shall mean Phillips 66 and its Subsidiaries.

 

  (h) “Director” shall mean a member of the Board of Directors of Phillips 66.

 

  (i) “Employee” shall mean an employee of Phillips 66 or any of its
Subsidiaries.

 

  (j) “Employer” shall mean Phillips 66 or its Subsidiary or Affiliated Company,
as the case may be, that employs an Employee.

 

  (k) “Independent Contractor” shall mean a person other than an Employee or a
Nonemployee Director providing bona fide services to Phillips 66 or any of its
Subsidiaries as a consultant, advisor, or other service provider, as applicable.

 

  (l) “International NQDC Arrangement” shall mean a compensation or benefit
plan, program, or arrangement that is maintained by a Subsidiary for its
Employees who are performing services outside of the United States (or other
jurisdictions subject to section 409A of the Code) which, if maintained for
Employees of Phillips 66 or its Subsidiaries who perform services within the
United States (or other jurisdictions subject to section 409A of the Code),
would be considered a “nonqualified deferred compensation plan” under section
409A of the Code and the regulations issued thereunder.

 

  (m) “Non-Employee Director” shall mean a Director who is not also an Employee.

 

2



--------------------------------------------------------------------------------

  (n) “NQDC Arrangement” shall mean a “nonqualified deferred compensation plan”
within the meaning of section 409A of the Code and the regulations issued
thereunder that is sponsored or maintained by Phillips 66 or any of its
Subsidiaries.

 

  (o) “Participant” shall mean an Employee or other Service Provider who is
eligible to participate in a particular NQDC Arrangement.

 

  (p) “Participating Company” shall mean a Subsidiary that has adopted a
particular NQDC Arrangement and one or more Employees of which are Participants
in the particular NQDC Arrangement.

 

  (q) “Phillips 66” shall mean Phillips 66, a Delaware corporation.

 

  (r) “Separation from Service” shall mean the date on which the Participant
separates from service with the Controlled Group within the meaning of Code
section 409A, whether by reason of death, disability, retirement, or otherwise.
In determining Separation from Service, with regard to a bona fide leave of
absence that is due to any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six months, where such impairment causes the
Employee to be unable to perform the duties of his or her position of employment
or any substantially similar position of employment, a 29-month period of
absence shall be substituted for the six-month period set forth in section
1.409A-1(h)(1)(i) of the regulations issued under section 409A of the Code, as
allowed thereunder.

 

  (s) “Specified Employee” shall mean an individual who is a “specified
employee” under section 409A of the Code and the regulations issued thereunder.
For purposes of the spin-off of Phillips 66 from ConocoPhillips, a specified
employee shall be determined in accordance with the special rules for spin-offs
under Treas. Reg. §1.409A-1(i)(6)(iii), or any successor thereto, for the period
indicated in such regulation.

 

  (t) “Subsidiary” shall mean any corporation or other entity that is treated as
a single employer with Phillips 66, under section 414(b) or (c) of the Code;
provided, that in making this determination, in applying section 1563(a)(1),
(2), and (3) of the Code for purposes of determining a controlled group of
corporations under section 414(b) of the Code and for purposes of determining
trades or businesses (whether or not incorporated) under common control under
regulation section 1.414(c)-2 for purposes of section 414(c) of the Code, the
language “at least 80%” shall be used without substitution as allowed under
regulations pursuant to section 409A of the Code.

 

  (u) “Wholly-Owned Subsidiary” shall mean a Subsidiary that also meets the
following criteria, as applicable: (i) in the case of a corporation, any
corporation of which Phillips 66 directly or indirectly owns shares representing
100% or more of the combined voting power of the shares of all classes or series
of capital stock of such corporation which have the right to vote generally on
matters submitted to a vote of the shareholders of such corporation, or (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which Phillips 66 directly or
indirectly owns 100% or more of the voting, capital, or profits interests
(whether in the form of partnership interests, membership interests or
otherwise).

 

3



--------------------------------------------------------------------------------

Section 2. Substitution of Language.

Wherever in a particular document relating to an NQDC Arrangement the phrases
“as soon as practicable,” “as soon as possible,” or the like is used, it is
hereby excised. Instead, the date of the related event or date or time otherwise
specified in the document shall be set as the relevant date or time for an
action to be performed or a determination to be made. Participants shall have no
right to complain or make a claim about an action or determination, including
any payment due, that is to be made on a specified date or time if the action or
determination is made no earlier than 30 days prior to the specified date, time,
or event and no later than the end of the calendar year in which such specified
date, time, or event falls (or, if later, by the 15th day of the third calendar
month following the specified date, time, or event).

Section 3. No Suspension of Payments.

In the event that a particular NQDC Arrangement provides that there will be a
suspension of any payment obligation upon the rehire of a former Employee on or
after January 1, 2005, such provision shall be given no force or effect and
payment obligations shall be made as if the former Employee had not been
rehired.

Section 4. Payments to Specified Employees Due to Separation from Service.

In the event that a payment from an NQDC Arrangement is payable to an Employee
due to a Separation from Service and the Employee is a Specified Employee on the
date of Separation from Service, no payment may be made to such Specified
Employee from the NQDC Arrangement before the date that is six months after the
date of Separation from Service or, if earlier, the date of death; provided,
however, that this does not apply to payments that are excepted pursuant to the
last sentence of section 1.409A-3(i)(2)(i) of the regulations issued under
section 409A of the Code.

Section 5. Modification of Single Trigger Payments.

In the event that an NQDC Arrangement provides for payment due to a Change of
Control, Change in Control, or similar term as defined in the NQDC Arrangement,
then the definition of Change of Control, Change in Control, or similar term in
the NQDC Arrangement shall be replaced in determining whether such payment is
due and shall have the same meaning as the term “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” under section 409A of the Internal
Revenue Code; provided, however, that this provision shall not apply to payments
made due to another reason, such as Separation from Service or death, following
the change event.

 

4



--------------------------------------------------------------------------------

Section 6. International Plans and Employees.

In the event that an Employee who is a taxpayer subject to the Code becomes a
Participant in an International NQDC Arrangement, then, to the extent that no
exceptions or exclusions apply to prevent taxation pursuant to section 409A of
the Code of the benefits under that International NQDC Arrangement, the Employee
shall have the right to elect payment of the amount of the benefits earned or
vested under that International NQDC Arrangement that are in excess of the
exceptions or exclusions from application of section 409A of the Code. Such
payment, if elected, shall be made on December 31 of the year in which such
benefits accrue.

Section 7. Compliance with Code Section 409A.

It is intended that the NQDC Arrangements comply with section 409A of the Code
and any regulations, guidance and transitional rules issued thereunder, and the
NQDC Arrangements shall be interpreted and operated consistently with that
intent. If any person with authority to interpret an NQDC Arrangement shall
determine that any provisions of the NQDC Arrangement do not comply with the
requirements of section 409A of the Code, such person shall inform the person
having authority to amend the NQDC Arrangement who may amend the NQDC
Arrangement in any respect it deems necessary (including retroactively) in order
to preserve compliance with said section 409A; provided, however, that any such
amendment affecting amounts previously deferred under the NQDC Arrangement shall
be made in a manner that seeks to preserve the economic value of such deferred
amounts to the Participant.

This Annex to the Phillips 66 Nonqualified Deferred Compensation Arrangements is
hereby adopted effective as of the “Effective Time” and conditioned on the
occurrence of the “Distribution” as those terms are defined in the Employee
Matters Agreement by and between ConocoPhillips and Phillips 66.

Executed this 24th day of April 2012, by a duly authorized officer of the
Company.

/s/ Chantal D. Veevaete

Chantal D. Veevaete

 

5